Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims 
	Claims 1-10 are currently pending.
	Claims 1-10 have been considered on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mahowald et al. (Neurotoxicity Research, 2006) (ref. of record) as evidenced by First et al. (US 2007/0160633 A1) (ref. of record), Hochman et al. (Arthritis Care & Research, 2010) (ref. of record) and Perrot (Best Practice & Research Clinical Rheumatology, 2015) (ref. of record).
With respect to claims 1-3, Mahowald teaches a method for treating chronic joint pain disorders (osteoarthritis-associated symptom) (abstract), comprising intra-articularly injecting Botulinum toxin Type A (BoNT/A) (a clostridial derivative) into the knee, shoulder and ankle joints of patients with osteoarthritis where the intra-
Although, Mahowald teaches the method where the therapeutically effective of BoNT/A amount is 25 to 50 units into the knee or ankle and 50-100 units into the shoulder (pg. 181 Col. 2 para. 1-2), Mahowald does not teach the method where the therapeutically effective amount is about 200 units to about 800 units as recited in claim 1.  However, First teaches methods for enhancing the therapeutic effects of a neurotoxin for treating pain by locally administering the botulinum toxin type A to treat articular and non-articular pain arising from a joint such as osteoarthritis, wherein the amount of botulinum toxin type A suitable for administration to a patient should not exceed about 300 units for BOTOX®, about 25 units for Xeomin® or 1,500 units for DYSPORT® and should be at least 1 unit of BOTOX®, 1 units of Xeomin® and 2 units of DYSPORT® to achieve a desired therapeutic effect, (0087, 0114, 0127, 0133).  In addition, First teaches that the dosage is generally determined on a case by case basis by the attending physician, and such determinations are routine to one of ordinary skill in the art and route and dosage for administration is determined depending on the solubility characteristics of the neurotoxin and pain intensity (0129).  Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the amount of botulinum toxin type A as a matter of routine experimentation depending on factors such as the patient, condition, type of botulinum toxin type A being administered and the route of administration.  Although, First does not teach the exact range or amount recited in claims 1 and 12, the ranges overlap significantly with the ranges taught.  Furthermore, one of ordinary skill in the art   Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to optimize the amount of botulinum toxin type A with a reasonable expectation for successfully reducing pain associated with osteoarthritis.
Although, Mahowald teaches that the patients are experiencing joint pain (pain perceived at the osteoarthritis-affected site) (abstract), Mahowald does not teach the method wherein the patient’s pain is categorized as nociceptive as recited in claim 10.  However, the pain perceived by the treatment of population of Mahowald would inherently include nociceptive pain as evidenced by Hochman and Perrot.  Hochman teaches that patients with osteoarthritis experience pain due to both nociceptive and neuropathic mechanisms to varying degrees, that historically pain associated with osteoarthritis is nociceptive pain and the neuropathic pain is the result of chronic nociceptor stimulation (pg. 1019 para. 1-2).  One of ordinary skill in the art would understand by the disclosure of Hochman that the majority the pain of osteoarthritis patients experience is nociceptive pain and some also experience neuropathic pain in addition to the nociceptive pain.  In additional support, Perrot reports that osteoarthritis is considered as the prototypical chronic nociceptive pain condition (pg. 90) and that osteoarthritis pain is a mixed phenomenon where nociceptive and neuropathic 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-6 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,537,619.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the issue patent.  In addition, both claim methods of treating or alleviating osteoarthritis-associated pain in a patient in need of by locally administering a therapeutically effective amount of a clostridial derivative that is a botulinum toxin type A where the therapeutically effective amount is from 200 to 800 units, thereby treating or alleviating osteoarthritis-associated pain in the patient.  The limitations of treating an osteoarthritis patient with 200-800 Units of onabotulinumtoxinA of instant claims 1 and 4 are recited by claim 1 of Patent No. 10,537,619.  The osteoarthritis-affected sites recited in instant claim 2 are recited by claim 2 of Patent No. 10,537,619.  The limitation of the claim 3 is recited by claim 3 of Patent No. 10,537,619.  The limitation of the therapeutically effective amount of onabotulinumtoxinA  being in the range of 300-500 Units of instant claim 5 is by claim 4 of Patent No. 10,537,619.  The limitation of the therapeutically effective amount of onabotulinumtoxinA  being 400 Units of instant claim 6 is by claim 5 of Patent No. 10,537,619.  The limitation of the patient’s pain being categorized as nociceptive of instant claim 10 is by claim 1 of Patent No. 10,537,619.

Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 9 and 10 of U.S. Patent No. 10,149,893 as evidenced by First et al. (US 2007/0160633 A1) (ref. of record).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the issue patent.  In addition, both claim methods of treating or alleviating osteoarthritis-associated pain in a patient in need of by locally administering a therapeutically effective amount of a clostridial derivative that is a botulinum toxin type A where the therapeutically effective amount is greater than 300 units, thereby treating or alleviating osteoarthritis-associated pain in the patient.  The limitations of treating an osteoarthritis patient with 200-800 Units of onabotulinumtoxinA of instant claims 1 and 4 are recited by claims 1, 2 and 4 of Patent No. 10,149,893.  Although, the range of 200-800 Units for the therapeutically effective amount of botulinum toxin type A recited in instant claim 1 is not exactly the same range of greater than 300 Units of claims 1 and 10 of Patent No. 10,149,893, the . 
The osteoarthritis-affected sites recited in instant claim 2 are recited by claim 9 of Patent No. 10,149,893.  The limitation of the administering is by intra-articular injection into a joint space of instant claim 3 is recited by claims 1 and 9 of Patent No. 10,149,893.  The limitation of the therapeutically effective amount of onabotulinumtoxinA  being in the range of 300-500 Units of instant claim 5 is recited by claim 4 of Patent No. 10,149,893.  

Allowable subject matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
	No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632